 22303 NLRB No. 7DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent joined the General Counsel's opposition and also arguedthat ``there are a number of compelling defenses to the award of any backpay
to virtually all of the alleged discriminatees.''International Association of Bridge, Structural andOranamental Iron Workers, Local No. 433
(The Associated General Contractors of Cali-
fornia, Inc.) and Waldo F. Kusterns. Case 21±CB±5081May 24, 1991DECISION AND ORDER REMANDINGBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn October 31, 1989, the Regional Director for Re-gion 21 of the National Labor Relations Board issued
a backpay specification and notice of hearing in the
above-entitled proceeding seeking to effect compliance
with that portion of the Board's 1977 order directing
the Respondent, inter alia, to make whole those indi-
viduals who suffered loss of earnings as a result of the
Respondent's assigning 76 jobs to favored members.Thereafter, on various dates between November1989 and April 1990 a hearing was held before Ad-
ministrative Law Judge George Christensen. In Sep-
tember 1990 counsel for the General Counsel and the
Respondent submitted a joint motion to Judge
Christensen seeking his approval of a settlement agree-
ment. On November 6, 1990, after considering objec-
tions submitted by the Charging Party, Judge
Christensen issued an Order granting the joint motion
and approving the settlement.On November 14, 1990, the Charging Party filed arequest for special permission to appeal the judge's
Order approving the settlement agreement. The Charg-
ing Party contends that the General Counsel neither
sought nor obtained approval of the settlement from
any of the discriminatees, that the settlement does not
adequately remedy the Respondent's unfair labor prac-
tices or make the discriminatees whole, that the motion
to approve the settlement was not supported by a
showing that the Respondent's defenses might be sus-
tained, that the factual record and the authority cited
do not support the premises of the joint motion, and
that the judge's conclusion that approving the settle-
ment effectuates the purposes of the Act is not a legal
basis for depriving the discriminatees of the backpay
to which full adjudication would entitle them. The
Charging Party moves the Board to reject the settle-
ment agreement and remand this proceeding for a hear-
ing.On November 20 and December 4, 1990, respec-tively, the General Counsel and the Respondent1filedopposition to the Charging Party's request for special
permission to appeal. The General Counsel asserts that
``precise identification of the 76 discriminatees is animpossible task given the contractual procedures in ef-fect during the relevant period of time regarding the
dispatch of individuals to jobs from its hiring hall,''
that it was not possible to formulate specific amounts
of backpay for each discriminatee, and that there are
a variety of potential defenses, including whether the
discriminatees mitigated damages, whetherdiscriminatees failed to seek work through the hiring
hall, and whether certain discriminatees are barred by
the doctrines of res judicata or collateral estoppel from
seeking relief before the Board. The General Counsel
further asserts that the Board has taken into consider-
ation a number of factors in deciding whether to ap-
prove non-Board settlements, that the settlement agree-
ment here meets the Board's criteria, that none of the
employees who testified had actually been determined
to be a discriminatee, and that in all the circumstances,
the Board should deny the appeal and affirm the
judge's approval of the proposed settlement.Considering all the parties' arguments, we concludethat we should grant the Charging Party's request to
appeal and remand the case to the judge for a fuller
explanation of his reasons for recommending approval
of the settlement.We are sympathetic to the arguments made by theGeneral Counsel and the Respondent concerning the
difficulties of litigating the backpay issues in this case,
and we agree with our dissenting colleague that termi-
nation of this lengthy litigation is a consummation de-
voutly to be wished. We do not agree, however, that
approving the settlement on the present record would
necessarily lead to that result. The Charging Party
would be entitled to seek court review of our approval
of the settlement and, if a reviewing court found our
reasons for approving the settlement inadequate, the
case would be back before us for yet another round of
litigation. See Oil Workers v. NLRB, 806 F.2d 269(D.C. Cir. 1986).The Board has announced standards applicable toproposed non-Board settlements of unfair labor prac-
tice cases in which complaints have issued but viola-
tions have not yet been proven. Independent Stave Co.,287 NLRB 740 (1987). Those same standards logically
apply to settlements of backpay proceedings in which
the backpay specification has issued, a judge has not
yet resolved the issues raised by the specification and
the respondent's defenses, and one of the parties to the
proceeding objects to the settlement. The judge did not
apply those standards, or any other precise standards,
here. He simply recited the procedural history of the
case, described the terms of the proposed settlement,
stated that he had considered the arguments of counsel
and the evidence in the proceeding, and was ``per-
suaded [that] the purposes of the Act'' would be
``served by [his] accepting and approving the settle-
ment agreement.'' The Charging Party has, not unrea- 23IRON WORKERS LOCAL 433 (AGC OF CALIFORNIA)1Charles Dickens, Bleak House.sonably, attacked this as a ``summary ... disposition
of [the discriminatees'] claims.''Because the judge is the one who has heard the evi-dence, we believe he is in a better position than we,
at least initially, to articulate a ground for accepting or
rejecting the proposed settlement under the Independ-ent Stave standards. This will not necessarily entail anextended factual and legal analysis of all the issues
raised by the backpay specification and the Respond-
ent's answer. More explanation than the judge has sup-
plied, however, is needed before approval of the settle-
ment can be justified.ORDERIt is ordered that the Charging Party's request forspecial permission to appeal is granted.ITISFURTHERORDERED
that this proceeding is re-manded to Administrative Law Judge George
Christensen for the preparation of a decision and rec-
ommended Order under Section 102.45 of the Board's
Rules and Regulations in accordance with our opinion
above.ITISFURTHERORDERED
that the judge shall prepareand serve on the parties a supplemental decision con-
taining findings of fact, conclusions of law, and rec-
ommendations, and that following service of the sup-
plemental decision on the parties, the provisions of
Section 102.46 of the Board's Rules and Regulations
shall be applicable.MEMBERDEVANEY, dissenting.I would accept the settlement as recommended bythe General Counsel and the administrative law judge
and put this matter to rest. The chronology in this pro-
ceeding brings to mind Charles Dickens' Bleak Houseand the infamous case of Jarndyce v. Jarndyce. As
Dickens put it:This scarecrow of a suit has ... become so com-
plicated that no one alive knows what it means.
The parties to it understand it least ....Innumerable children have been born into thecause; Innumberable young people have married
into it; Innumerable old people have died out of
it.Scores of people have deliriously found them-selves made parties . . . without knowing how or
why .... 
But [it] still drags its dreary length tocourt, perennially hopeless.1The underlying charge in this case was filed in1974; the complaint issued in 1975. After 6 days of
hearing, Administrative Law Judge Richard Taplitz
issued a decision and recommended Order in 1976. In
1977, the Board affirmed the judge's decision andadopted his recommended Order. The Board's Deci-sion and Order was affirmed by the Ninth Circuit in
1979 (600 F.2d 770), and certiorari was denied by the
U.S. Supreme Court (445 U.S. 915) in 1980.Nine years later, after a prolonged investigation andthe issuance of an original and amended backpay spec-
ification in 1989, this matter came before Administra-
tive Law Judge George Christensen who conducted a
hearing on the issues raised by the parties on various
dates between November 1989 and April 1990. In Sep-
tember 1990 counsel for the General Counsel and
counsel for Respondent Union submitted a joint mo-
tion to Judge Christensen seeking his approval of a set-
tlement agreement. And now, 17 years after the charge
was filed, and 14 years after the Board's initial Deci-
sion and Order, my colleagues remand this case for
further hearingÐan action which, it seems to me, is
likely to result only in further litigation before the
Board and the circuit courts.Like Jarndyce v. Jarndyce, this case has become asad commentary which underscroes the futility which
follows when, as here, litigation becomes an end in
itself. I am fully aware that the settlement accepted by
the judge provides for less than 20 percent of the fig-
ure set forth in the General Counsel's original compli-
ance specification. However, given the uncontroverted
difficulty, if not the impossibility, of identifying indi-
vidual discriminatees and the uncertainties of further
litigation which the General Counsel faced, I believe
returning this matter to the administrative law judge at
this point serves no purpose. My colleagues suggest
that the case will somehow be expedited by remanding
to the judge for ``a fuller explanation of his reasons for
recommending approval of the settlement.'' As my
colleagues note, the judge fully reviewed the facts and
arguments advanced by the parties and the evidence
adduced at hearing. On the basis of that review, the
judge held that the purposes of the Act would be
served by accepting the settlement. I do not believe
that, on remand, the judge will be in any better posi-
tion to expand on his rationale for acceptance of the
settlement. Both the General Counsel and the judge
recognize that the settlement amount today is less than
it would have been had the matter been settled when
the charge was filed 17 years ago. Two old and tested
maxims from the world of poker come to mind: (1)
``in for a penny, in for a pound''; and (2) ``don't
throw good money after bad.'' We have thrown in
more than our share of good money. It is time to call
a halt and accept the recommendation of the General
Counsel, the Respondent, and the judge to accept the
settlement and end this litigation.